DETAILED ACTION

	This office action is in reference to the amendment dated April 9, 2021.
	Claims 1, 6, 8 and 14 have been amended. Independent claims 1 and 8 have been amended to include the allowable subject matter. 

Allowable Subject Matter
Claims 1-18 are allowed.

Reasons for Allowance
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose a cooling structure of an internal combustion engine, and a cylinder block having an in-cylinder-block fluid passage through which a coolant flows around a cylinder bore, said cylinder head has an in-cylinder-head fluid passage through which said coolant flows around a combustion chamber, said in-cylinder-head fluid passage includes an escape passage through which a portion of said coolant flowing out from said in-cylinder-head fluid passage escapes into said bypass passage at all times, and a via-radiator passage passing through a radiator air-cooling said coolant and a bypass passage bypassing said radiator are installed to a coolant circulation path circulating said coolant through said in- cylinder-block fluid passage and said in-cylinder-head fluid passage by a coolant pump, said cooling structure of said internal combustion engine, comprising a thermostat provided to switch between a circulation by way of said via-radiator passage and a circulation by way of said bypass passage, wherein said in-cylinder-block fluid passage is partitioned up and down in an 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276.  The examiner can normally be reached on Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/Primary Examiner, Art Unit 3747